Opinion bt
Me. Justice Mestrezat,
In an elaborate report, the auditor found the facts and stated his conclusions of law. The learned court approved the findings of fact and sustained the conclusions of law in an opinion which correctly disposes of the questions raised on this appeal. The appellant has failed to convince us of error in the findings of fact or of law, and hence the decree must be affirmed.
Owing to “divers disputes and unhappy differences having arisen between” John A. Singer and his wife, Adelaide Y. Singer, they entered into the agreement of January 6, 1902, by which they “agreed to live separate and apart from each other during their natural lives,” and “agreed upon the adjustment of their respective claims, *67rights, equities, trusts and reversions in and to all property, real, personal or mixed, now in the possession of or standing in the name of or to the use of them or either of them.” Having executed the agreement, the parties separated, and lived apart until March 24, 1902, when they entered into another agreement in which they recite the execution of the former agreement, and that the parties had become reconciled and desire to again live together as husband and wife, “but in no other respect to modify any of the terms of the said (former) agreement.” The later agreement republished, ratified and confirmed all of the several stipulations contained in the contract of January 6, 1902, except the stipulation that the parties “shall live separate and apart.” The parties again resumed their marital relations. The appellant, who is the husband, contends that the parties separated again in 1904 and did not live together as husband and wife from that time until May, 1907, and requested the auditor and the court to so find. The request was declined, and it was held that there was no competent evidence of any agreement to separate in 1904, or that the parties lived separate and apart from that date until 1907. The learned court says: “As we have seen, there is no evidence to establish separation between John A. Singer and his wife after March 24, 1902, and a subsequent reconciliation without conditions, as contended by exceptant’s counsel. No separation after said period being proven, there could not be a subsequent unconditional reconciliation. The terms of the original agreement of separation as it was reaffirmed by the parties in their agreement of March 24, 1902, therefore, continued at the death of the decedent, Adelaide V. Singer.” Regarding this as an established fact, the contract of March 24, 1902, must be sustained and enforced.
Deeds and postnuptial agreements for the actual and immediate separation of husband and wife, based upon a good consideration and reasonable in terms, are valid and effectual both at law and in equity in this state. They *68may be legally entered into by the parties without the intervention of a trustee: Com. v. Richards, 131 Pa. 209. It must be conceded that the separation agreement of January, 1902, was valid and that its several covenants were binding on the parties. Had Mr. and Mrs. Singer continued to live separate and apart in conformity with its stipulations, neither could have successfully invoked the assistance of the court to annul or set it aside after the death of the other party. It is equally true and is the settled law of the state that a subsequent reconciliation and resumption of marital duties by the parties, not affected by any agreement, would abrogate or invalidate the contract of separation made in January, 1902: Hitner’s App., 54 Pa. 110. So much was conceded by the auditor and the court below. But the reconciliation of March 24, 1902, was in pursuance of the agreement of that date which set forth the terms on which the parties were to resume their relations as husband and wife and, as we have seen, republished, ratified and confirmed all the stipulations in the contract of January 6, 1902, except the stipulation that the parties should live apart. Save in this one particular, the . separation agreement of January, 1902, was the reconciliation agreement of March, 1902. The earlier agreement drops out of the case as effectively as if the stipulations therein had been inserted in terms in the later agreement. The rights of the parties depend entirely upon the last agreement which they unquestionably had authority to make: Fennell’s Est., 207 Pa. 309. It was not a deed of separation but of reconciliation, defining the rights of each in the property of the other. The “divers disputes and unhappy differences” which had existed between the husband and wife and which had caused their separation three months prior thereto were satisfactorily adjusted, and thereafter the marital relations of the parties were resumed under the March agreement. Under the findings of fact, there was no subsequent separation and reconciliation between the parties. The March contract was fully executed on the part of Mrs. Singer. *69She gave and did all she agreed to give and do. Her covenants were sacredly kept, and after her death, it is too late for her husband to demand that he be relieved from the performance of his part of the contract. Equity will not permit him to retain the “ claims, rights, equities, trusts and reversions in and to all her property” which she gave him, and after the contract had been fully executed by her and she is dead, allow him to rescind the agreement and, in violation of its stipulations, participate in the distribution of her estate. Equity neither sanctions nor enforces a fraud. The parties having the power to enter into the contract of March, 1902, and no fraud, overreaching or unfairness being alleged, and the wife having fully complied with her covenants, equity will compel the husband to observe his part of the agreement.
We agree with the auditor and orphans’ court that the case is ruled by Burkholder’s App., 105 Pa. 31, and Fennell’s Est., 207 Pa. 309, and the court having exhaustively reviewed the facts and law in its opinion, we regard any further discussion of the case as unnecessary.
Decree affirmed.